BEAUCHAMP, Judge.
The appeal is from a conviction for selling whisky in a dry area, with a fine of $1,000.
The state’s attorney has filed his brief, from which we quote:
“The statement of facts fails to show that the area in which the whisky was alleged to have been sold was a dry area. There is no proof in the statement of facts, nor in any bill of exception, nor in any qualification on any bill of exception that the result of the election, which resulted in the area being voted dry, was ever published as required by law.
“In view of this state of the record, appellee thinks the conviction can not be sustained. (See Gober v. State, 147 Tex. Cr. Rep. 395, 181 S. W. 2d 279; Watson v. State, 135 Texas Crim. R. 632, 122 S. W. 2d 311; Ray v. State, 138 Tex. Cr. R. 553, 137 S. W. 2d 1031; O’Rear v. State, 147 Tex. Cr. R. 607, 183 S. W. 2d 570).”
The recommendation is based on the record. The judgment of the trial court is reversed and the cause is remanded.